Citation Nr: 1820857	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  05-19 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a disability manifested by fatigue, to include as due to an undiagnosed illness.

2. Entitlement to service connection for a disability manifested by stomach pain, to include as due to an undiagnosed illness.

3. Entitlement to an effective date prior to August 29, 2002, for the award of service connection for degenerative joint disease (DJD), left knee. 

4. Entitlement to an effective date prior to August 29, 2002, for the award of service connection for DJD, right knee.

5. Entitlement to an effective date prior to August 29, 2002, for the award of service connection for headaches. 

6. Entitlement to an initial rating in excess of 10 percent for DJD, left knee.

7. Entitlement to an initial rating in excess of 10 percent for knee DJD, right knee.

8. Entitlement to an initial rating in excess of 30 percent for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971 and December 1990 to June 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and a May 2016 rating decision of the RO in Columbia, South Carolina.  Jurisdiction of this case currently rests with the Columbia RO.  

Except for the left knee and headache initial rating claims, these matters were remanded by the Board in December 2008, September 2012, and March 2017 for additional development, which has since been completed.  See Stegall v. West, 11 Vet. App. 268 (1998).

Of note, the March 2017 remand did not address the Veteran's left knee and headache initial rating claims, as the Veteran did not include these issues in his July 2016 notice of disagreement (NOD).  However, the RO addressed these matters in its December 2017 statement of the case (SOC), and he indicated his understanding that these matters remained in appellate status in a February 2018 statement.  Thus, the Board retains jurisdiction over those issues.  

In September 2008, the Veteran presented testimony during a travel board hearing regarding his stomach and fatigue claims.  A transcript of this hearing has been associated with the record.  In May 2011, he was informed that the Veterans Law Judge (VLJ) who presided over his hearing was no longer with the Board, and offered a hearing before a different VLJ.  The following month, he indicated that he did not wish to participate in a new hearing, such that the Board may proceed with its review of these matters.  He has not requested a hearing with regard to the remaining matters on appeal at any time.  


FINDINGS OF FACT

1. The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War.

2. The Veteran has been diagnosed with chronic fatigue syndrome.

3. Gastroesophageal reflux disease (GERD) and gastritis were not incurred in, or are otherwise etiologically related to, service.  

4. The claim giving rise to the grant of service connection for left and right knee DJD and headaches was received on August 29, 2002, entitlement arose subsequent to that date..  

5. Throughout the rating period on appeal, the left and right knee disabilities have been manifested by subjective complaints of chronic pain and slight instability; objective findings do not demonstrate flexion limited to 30 degrees or extension limited to 15 degrees; and, ankylosis, a semilunar condition, or tibial or fibular impairment have not been shown. 

6. Throughout the rating period on appeal, headaches have been productive of frequent but brief prostrating attacks that were not productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1. Chronic fatigue syndrome was incurred during service.  38 C.F.R. §§ 3.102, 3.317 (2017).

2. A disability manifested by stomach pain, diagnosed as GERD and gastritis, was not incurred during service.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2017).

3. The criteria for establishing an effective date prior to August 29, 2002, for the award of service connection for left knee DJD have not been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).  

4. The criteria for establishing an effective date prior to August 29, 2002, for the award of service connection for right knee DJD have not been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).  

5. The criteria for establishing an effective date prior to August 29, 2002, for the award of service connection for headaches due to undiagnosed illness have not been met.  38 U.S.C. § 5107 (2012); 38 C.F.R. §§ 3.102, 3.400 (2017).  

6. Throughout the entire rating period on appeal, the criteria for a rating in excess of 10 percent for left knee DJD have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003-5260 (2017).

7. Throughout the entire rating period on appeal, the criteria for a rating in excess of 10 percent for right knee DJD have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.71a, DCs 5003-5260 (2017).

8. Throughout the entire rating period on appeal, the criteria for a rating in excess of 30 percent for headaches have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.124a, DC 8100 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The Veteran is currently seeking entitlement to service connection for his symptoms of fatigue and stomach pain, to include as due to an undiagnosed illness.  

Presumptive service connection is available to veterans who exhibit objective indications of a qualifying chronic disability, including resulting from undiagnosed illness, that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2021, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C. § 1117; 38 C.F.R. § 3.317(a)(1).

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, and functional gastrointestinal (GI) disorders. 38 C.F.R. § 3.317(a)(2)(i)(A)-(B).  In this regard, functional GI disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the GI tract.

Specific functional GI disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia. These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  A diagnosis of specific functional GI disorders is made in accordance with established medical principles, which generally require symptoms onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis. 

Parenthetically, effective August 15, 2011, VA amended 38 C.F.R. § 3.317  (a)(2)(i)(B)(3) to replace "irritable bowel syndrome" with "functional gastrointestinal disorders (excluding structural gastrointestinal diseases)."  See 76 Fed. Reg. 41696-41698.  The amendment is applicable to claims pending before, filed with, or remanded to VA, on or after August 15, 2011; therefore, the amended regulations for functional GI disorders apply.  

Chronic Fatigue.  The evidence supports the application of presumptive service connection to the Veteran's fatigue claim.  Service personnel records reflect his service in Saudi Arabia from January to May 1991, which coincides with the Persian Gulf War.  Moreover, a March 2009 VA examiner diagnosed chronic fatigue syndrome based upon the presence of six of the ten diagnostic criteria.  This diagnosis was corroborated by a February 2010 examiner, who observed seven of the ten criteria.  Although an August 2017 VA examiner concluded that the Veteran no longer presented with chronic fatigue syndrome, the preponderance of the evidence supports a finding that a diagnosis was competently offered during the pendency of this appeal.  As such, service connection for chronic fatigue syndrome is granted.  

GI Pain.  In contrast, presumptive service connection does not attach to the Veteran's stomach claim.  In this regard, April 2009, April 2016, and August 2017 VA examiners diagnosed GERD and gastritis based upon his symptomatology and treatment program.  As the Veteran's symptoms have been attributed to known clinical diagnoses, they are not subject to presumptive service connection.  Presumptive service connection based upon chronicity is also inapplicable to this claim, given the absence of symptoms during service and their delayed onset following the Veteran's separation.

Nonetheless, the Veteran is not prohibited from establishing service connection for GERD and gastritis on a direct basis.  To that end, direct service connection may be granted as a result of disease or injury incurred in service based on nexus using a three-element test: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See 38 C.F.R. §§ 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

However, multiple VA examiners have concluded that no such nexus is present in this case.  Specifically, the April 2009 examiner determined that it was less likely than not that GERD was related to service, based on a review of the Veteran's entire medical history, to include an examination conducted near the time of discharge.  An April 2016 examiner similarly asserted that it was less likely than not that gastritis was related to service, as based upon the absence of objective findings of the disorder during service.  These determinations are supported by an August 2017 examiner, who concluded that the evidence did not suggest that the Veteran was treated for a GI disorder during service.  

In light of the above opinions and in the total absence of medical evidence in support of the claim, there is no evidence establishing a medical nexus between the current GI symptoms and service.  

The Board has considered the Veteran's lay statements regarding a nexus.  However, he is not competent to provide an opinion regarding the etiology of his GI disorder.  See Jandreau, 492 F.3d at 1376-77; see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Instead, the Board has placed greater probative value on the medical evidence finding no nexus between service and the current GI disorders.  Thus, the preponderance of evidence weighs against the claim and the appeal is denied.  

Earlier Effective Dates

Next, the Veteran is seeking an earlier effective date than August 29, 2002 for the awards of service connection for left and right knee DJD and headaches.  

The assignment of effective dates is governed by 38 U.S.C. § 5110 and 38 C.F.R. § 3.400.  If a claim is received within one year of a veteran's separation from service, the effective date will be the date of separation from active duty or the date that entitlement arose.  Otherwise, the effective date for an award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase, will be the date of receipt of the claim or the date that entitlement arose, whichever is later.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.400.

Here, the assigned effective date of August 29, 2002, corresponds to the date of receipt of the implied initial claims for service connection, received via VA Form 21-4138.  These claims were received well after one year following the Veteran's discharge from service.  

The evidence of record establishes that entitlement for each of these disabilities arose prior to August 29, 2002.  Specifically, the Veteran's headaches were identified as early as 1991 (as recorded by December 1995 and April 2016 VA examiners).  Although a specific onset date has not been identified for the left or right knee DJD, complaints of pertinent symptoms existed prior to August 2002 in the evidence of record.  See, e.g., VA examinations dated March 2009 (recording symptoms of bilateral knee pain during service), August 2017 (recording an onset of 1971 for the right knee disability).  

In light of the above, an effective date prior to August 29, 2002, is not warranted.  August 29, 2002, is the date that corresponds to the date on which the Veteran's claim was received by VA and is the earliest possible assignable effective date for these awards.  As such, the appeals are denied.

Initial Rating Claims 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

While a veteran's entire history is reviewed when assigning a rating, where service connection has already been established and an increase in the rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Left and Right Knee Disabilities

The Veteran has been awarded 10 percent initial ratings for his left and right knee disabilities under DCs 5003-5260.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27. The second diagnostic code provides further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Thus, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated by analogy.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the standard working movements of the body with normal excursion, strength, speed, coordination, and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With particular respect to the joints, the disability factors reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 shall be considered in determining the degree of limitation of motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The intent of the schedule is to recognize painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

When the evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have by virtue of other factors as described in 38 C.F.R. §§ 4.40, 4.45.  DeLuca, 8 Vet. App. at 206. 

The Board will consider all potentially relevant diagnostic codes in assessing these appeals.  In order to warrant a rating in excess of 10 percent, the evidence must show: 

* X-ray evidence of degenerative arthritis with noncompensable limitation of motion objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion and involving 2 or more major joints or 2 or more minor joint groups with occasional incapacitating exacerbations (20% under DC 5003); 
* moderate recurrent subluxation or lateral instability (20% under DC 5257); 
* limitation of flexion to 30 degrees (20% under DC 5260); or 
* limitation of extension to 15 degrees (20% under DC 5261). 

Other diagnostic codes relating to the knee are DC 5256 (ankylosis), DC 5259 (symptomatic dislocation and/or removal of semilunar cartilage), DC 5262 (impairment of tibia and fibula), and DC 5263 (genu recurvatum).  These disorders are not shown in the record for the period on appeal and application of those diagnostic codes is not warranted. 

The Veteran was diagnosed with bilateral knee DJD following March 2009 examination.  At that time, he reported intermittent pain of the right knee along the medial and lateral joint lines, as exacerbated by prolonged standing, walking, or sitting.  He denied locking and swelling but reported occasional stiffness of the right knee as accompanied by recurrent instability.  No treatment absent occasional anti-inflammatories was reported, and the use of an assistive device was denied.  However, he indicated that he had to retire secondary to his chronic knee pain, which also limited his ability to walk or physical activity including high impact weight-bearing.  Flare-ups were denied.  During examination, he could extend both knees to a neutral position of 0 degrees without pain.  He could also flex the right knee to 100 degrees without pain, and from 100 to 130 degrees with pain.  He could also flex the left knee to 140 degrees without pain.  

In an April 2016 VA examination, degenerative arthritis of the knees was diagnosed by X-ray.  Pain was estimated at a nine out of 10, with daily flare-ups in the morning which caused swelling down to the ankles.  As a result, the Veteran experienced difficulty with walking, standing, and using stairs.  Range of motion testing revealed flexion to 100 degrees and extension to 0 degrees for the right knee, and flexion to 130 degrees and extension to 0 degrees for the left knee.  During flare-ups, the right knee demonstrated flexion to 100 degrees and extension to 0 degrees, though the left knee's range of motion was unaltered.  There was evidence of pain with weight-bearing, and of localized tenderness or pain to palpation over the patella.  Crepitus was noted.  Additional observations included adhesions, swelling, and instability.  Ankylosis, recurrent subluxation, lateral instability, effusion, or semilunar cartilage/tibial/fibular conditions were denied.  The occasional use of a cane was reported.  Thus, the examiner characterized the disabilities as moderate, as symptoms limited function and had not improved with treatment.  

The Veteran most recently underwent VA examination in August 2017, and was diagnosed with left knee strain and bilateral knee joint osteoarthritis.  Pertaining to the right knee, he reported constant pain.  Range of motion testing indicated flexion to 105 degrees and extension to 0 degrees for the right knee, and flexion to 110 degrees and extension to 0 degrees for the left knee.  As such, he was unable to squat or kneel.  The following symptoms were denied: flare-ups; evidence of pain with weight bearing; crepitus; additional loss of function or range of motion following repetitions; ankylosis; recurrent subluxation; lateral instability; recurrent effusion; or tibial or fibular impairment.  Joint stability testing was normal, and the use of an assistive device was denied.  

VA, private, and Social Security Administration (SSA) records have also been reviewed which span the rating period on appeal.  These records are silent for reports of ankylosis, recurrent subluxation or lateral instability, a semilunar condition, or fibial impairment.  Additional range of motion testing was not recorded at any time.  In September 2009, the Veteran was awarded SSA benefits, in part for a primary diagnosis of osteoarthrosis and allied disorders.  March 2009 and April 2010 X-rays also revealed minor tibial abnormalities.  

The Veteran has also provided lay testimony pertinent to these appeals.  Of note, during the September 2008 hearing, he noted ongoing pain and instability of the knees, and the related use of pain relievers.    

Upon review of the above, a rating in excess of 10 percent is not warranted for the left or right knee disabilities at any time during the period on appeal.  During this time, the Veteran's primary symptom was chronic bilateral knee pain as accompanied by occasional swelling and instability.  In this regard, the evidence shows that his instability is slight, as this symptom appears to be sporadic in nature and have not caused moderate interference with his capacity to ambulate or otherwise function.  Moreover, range of motion testing does not support a higher rating as flexion limited to 30 degrees or extension limited to 15 degrees was not observed at any time.  Additional factors such as incoordination or fatigability were not noted to contribute to functional limitation, and the record is silent for other symptoms which would give rise to higher ratings, to include ankylosis, a semilunar condition, or fibular impairment.  The two isolated references to tibial abnormalities do not give rise to a higher rating, as they do not appear to interference with the Veteran's disabilities in any notable way.

In reaching this conclusion, the Board has considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  While he is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of these disorders according to the appropriate diagnostic codes.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Accordingly, the appeals are denied.

Headaches

The Veteran is currently in receipt of a 30 percent initial rating for headaches under DC 8100.  Under this code, a maximum rating of 50 percent is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

Neither the rating criteria nor the Court has defined that which constitutes a "prostrating" attack.  Fenderson, 12 Vet. App. at 126-127 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  By way of reference, in DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1531 (32nd Ed. 2012), "prostration" is defined as "extreme exhaustion or powerlessness."  The rating criteria also do not define "severe economic inadaptability."  However, nothing in DC 8100 requires that a veteran be completely unable to work in order to qualify for a 50 percent rating.  Pierce v. Principi, 18 Vet. App. 440 (2004).
 
During March 2009 VA examination, the Veteran described "sharp bifrontotemporal headaches" without neurological or visual disturbances.  There was no associated nausea or vomiting, but occasional photophobia.  The headaches occurred three to four times per week, and lasted about one hour.  He used medication to assist with managing his disability, and further noted the need to avoid being out in the sun, which limited his former occupational capacity.  

The Veteran underwent additional VA examination in April 2016, and reported the ongoing use of medication.  Reported symptoms included pulsating or throbbing head pain, pain localized to one side of head or on both sides of head, and accompanying sensitivity to light and sound.  He classified his headaches as "constant," with prostrating headaches approximately three times per week, lasting for about one and a half hours.  The examiner opined that the Veteran suffered from characteristic prostrating attacks of pain, but that they were not very prostrating and prolonged attacks productive of severe economic inadaptability.  Moreover, the condition did not impact his ability to work.  

VA, private, and SSA records do not indicate that the Veteran solicited medical intervention for this condition at any time.  During the September 2008 hearing, he reported the use of a nasal spray to assist with managing his headaches.

Here, the evidence does not reflect frequent, completely prostrating and prolonged headaches productive of severe economic inadaptability.  In this regard, the Veteran has reported frequent headaches occurring several times per week; however, the April 2016 VA examiner declined to characterize the headaches as "very prostrating," nor does the record indicate that such a classification is appropriate.  Instead, the headaches appear to be properly managed with the use of medication and typically last for less than two hours.  

Moreover, the evidence of record does not indicate that the Veteran's headaches produce severe economic inadaptability.  He stated that his occupational capacity was limited by his headaches because of sunlight exposure, but commonly attributed his unemployability to other conditions, as does the SSA.  The evidence reveals that he appears largely able to function despite the presence of his symptoms, and has reported no significant functional limitations as a result.  Accordingly, his disability picture is properly reflected in the criteria for a 30 percent rating as currently assigned, such that the appeal is denied.  

Finally, the Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record, for the Board's consideration.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for chronic fatigue syndrome as due to undiagnosed illness is granted.  

Service connection for a disability manifested by stomach pain, diagnosed as GERD and gastritis, is denied.  

An effective date prior to August 29, 2002, for the award of service connection for DJD, left knee, is denied. 

An effective date prior to August 29, 2002, for the award of service connection for DJD, right knee, is denied. 

An effective date prior to August 29, 2002, for the award of service connection for headaches is denied. 

A rating in excess of 10 percent for left knee DJD is denied.

A rating in excess of 10 percent for right knee DJD is denied.

A rating in excess of 30 percent for headaches due to undiagnosed illness is denied.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


